Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant’s arguments, see page 6, line 4, filed 03 September 2021, with respect to the rejection of Claims 1-2 and 7-12 under 35 U.S.C. 103 as being unpatentable over Urano et al. (United States Patent Publication No. US 2013/0196114 A1), hereinafter Urano, and further in view of Matsumoto et al. (World Intellectual Property Organization (WIPO) Publication No. WO 2016/076205 A1), hereinafter Matsumoto, have been fully considered but they are not persuasive. Applicant’s sole argument is that Matsumoto does not teach a “polyether skeleton in a backbone.” This argument is unpersuasive. Applicant is directed to Lines 446-489 of the English Translation of Matsumoto, as well as Chemical Formulae T-1 and T-2. Therein, Matsumoto clearly teaches a “polyether skeleton in a backbone.” Additionally, there is no mention of the polyether moiety existing within a side group or side chain. For these reasons at least, these rejections are maintained.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
3.	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-2 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Urano et al. (United States Patent Publication No. US 2013/0196114 A1), hereinafter Urano, and further in view of Matsumoto et al. (World Intellectual Property Organization (WIPO) Publication No. WO 2016/076205 A1), hereinafter Matsumoto.
5.	Regarding Claims 1 and 7-11, Urano teaches (Claim 3) a siloxane polymer comprising a polysiloxane skeleton, silphenylene skeleton, and isocyanuric acid skeleton in a backbone and having an epoxy group in a side chain. Furthermore, Urano teaches (Claim 3) a weight average molecular weight of 3,000 to 500,000. Furthermore, Urano teaches (Claim 7) a photosensitive resin composition comprising the siloxane polymer and a photoacid generator. Furthermore, Urano teaches (Paragraph [0180]) the photoacid generator being present in an amount of 0.05 to 20 parts by weight per 100 parts by weight of the siloxane polymer. Furthermore, Urano teaches (Paragraphs [0072-0083]) a cationic polymerizable crosslinker. Furthermore, Urano teaches (Claim 7) a solvent. However, Urano fails to explicitly disclose a polyether skeleton in a backbone of the siloxane polymer. 
6.	Matsumoto teaches (Claim 2 of English translation) a polysiloxane/polyether copolymer. Matsumoto teaches (Lines [103-116] of English translation) that the polymers therein disclosed exhibit excellent insulation and corrosion resistance.
7.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Urano to incorporate the teachings of Matsumoto wherein the siloxane polymer further comprises a polyether skeleton of the backbone of the polymer. Doing so would result in excellent insulation and corrosion resistance, as recognized by Matsumoto.

8.	Regarding Claim 2, Urano in further view of Matsumoto teaches all of the limitations of Claim 1 of the instant application. Furthermore, Matsumoto teaches (Lines [542-544] of English translation) the film comprising the siloxane polymer exhibiting suitable transparency. A person having ordinary skill in the art, in view of Urano and in further view of Matsumoto, would have achieved a transmittance of at least 97% with respect to light of wavelength 405 nm for a 10 μm thick film through routine optimization, since it has been held the discovering the optimum or workable ranges or values of a result-effective variable involves only routine skill in the art, MPEP 2144.05(II), and given the transparency taught by Matsumoto.

9.	Regarding Claim 12, Urano in further view of Matsumoto teaches all of the limitations of Claim 8 of the instant application. However, Urano fails to explicitly disclose the photosensitive resin composition further comprising an antioxidant. 
10.	Matsumoto teaches (Lines [749-778] of English translation) the photosensitive resin composition further comprising an antioxidant. Matsumoto teaches (Lines [749-778] of English translation) the antioxidant suppresses undesired oxidation.
11.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Urano to incorporate the teachings of Matsumoto to further comprise an antioxidant. Doing so would result in a suppression of undesired oxidation, as recognized by Matsumoto.

12.	Claims 1, 7-12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Urano et al. (United States Patent Publication No. US 2013/0196114 A1), hereinafter Urano, and further in view of Mitsukura et al. (United States Patent Publication No. US 2012/0248632 A1), hereinafter Mitsukura.
13.	Regarding Claims 1 and 7-11, Urano teaches (Claim 3) a siloxane polymer comprising a polysiloxane skeleton, silphenylene skeleton, and isocyanuric acid skeleton in a backbone and having an epoxy group in a side chain. Furthermore, Urano teaches (Claim 3) a weight average molecular weight of 3,000 to 500,000. Furthermore, Urano teaches (Claim 7) a photosensitive resin composition comprising the siloxane polymer and a photoacid generator. Furthermore, Urano teaches (Paragraph [0180]) the photoacid generator being present in an amount of 0.05 to 20 parts by weight per 100 parts by weight of the siloxane polymer. Furthermore, Urano teaches (Paragraphs [0072-0083]) a cationic polymerizable crosslinker. Furthermore, Urano teaches (Claim 7) a solvent. However, Urano fails to explicitly disclose a polyether skeleton in a backbone of the siloxane polymer and fails to disclose the polyether skeleton in a backbone of the siloxane polymer having a structure represented by Formula (X2) of the present application.
14.	Mitsukura teaches (Paragraphs [0074-0104]) a polysiloxane/polyether copolymer. Mitsukura teaches (Paragraphs [0074-0104]) the polyether skeleton in a backbone of the siloxane polymer having a structure represented by Formula (X2) of the present application. Mitsukura teaches (Paragraphs [0074-0104]) the polyesters therein disclosed have improved compatibility with other components of the composition, solubility in an organic solvent, and alkali-solubility.
15.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Urano to incorporate the teachings of Mitsukura wherein the siloxane polymer further comprises a polyether skeleton of the backbone of the polymer. Doing so would result in improved compatibility with other components of the composition, solubility in an organic solvent, and alkali-solubility, as recognized by Mitsukura.

16.	Regarding Claim 12, Urano in further view of Mitsukura teaches all of the limitations of Claim 8 of the instant application. However, Urano fails to explicitly disclose the photosensitive resin composition further comprising an antioxidant. 
17.	Mitsukura teaches (Paragraph [0160]) the photosensitive resin composition further comprising an antioxidant. Mitsukura teaches (Paragraph [0160]) the antioxidant provides storage stability, process adaptivity, or oxidation preventing.
18.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Urano to incorporate the teachings of Mitsukura to further comprise an antioxidant. Doing so would result in improved, as recognized by Mitsukura.

Allowable Subject Matter
19.	Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
20.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
21.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
22.	Any inquiry concerning this communication should be directed to RICHARD D CHAMPION at telephone number (571) 272-0750. The examiner can normally be reached on 8 a.m. - 5 p.m. Mon-Fri EST.
23.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached at (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
24.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
/R.D.C./Examiner, Art Unit 1737

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        06/17/2022